Citation Nr: 1711395	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-38 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to July 1969, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in February 2014, when it was remanded for further development. 

During the pendency of this appeal, in a February 2016 rating decision, the RO granted service connection for right ear hearing loss.  Since that represents the full grant of the benefit sought, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  The Board has recharacterized the claim on appeal accordingly, as reflected above.


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran's left ear hearing loss is related to his active military service.

2.  PTSD is not shown to have developed as a result of the Veteran's active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCCA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2005 and January 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159 (c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in February 2014 to obtain outstanding private treatment records, to associate the Veteran's Social Security Administration (SSA) records with the claims file, and to provide the Veteran with a VA examination for his psychiatric condition.  Review of the claims file reflects that outstanding SSA records and a VA examination have been obtained.  While the outstanding private treatment records were not associated with the claims file, they were requested from the Veteran (see April 21, 2014 letter), and the Veteran did not respond.  The Board notes that the duty to assist is not a one-way street and, therefore, finds that the AOJ has complied with the examination directives of the remand to the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in May 2015 and June 2015 in connection with the Veteran's claims.  Review of the VA examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claims. Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's February 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47   (1999).

The Veteran also testified at an August 2013 hearing before the undersigned VLJ. The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Left Ear Hearing Loss

The Veteran asserts that he has left ear hearing loss due to noise exposure during active service.  In addition to serving in the artillery, he asserts that he was exposed to hazardous noise from guns, tanks, trucks, mechanical noises, weaponry fire, and explosions.  The Board finds the Veteran's account credible and consistent with the circumstances of his service.  In addition, in-service hazardous noise exposure has already been conceded by the RO in a February 2016 rating decision, which granted service connection for right ear hearing loss.  38 U.S.C.A. § 1154 (a) (West 2014).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's February 1967 service entrance examination and June 1969 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or ear-related issues. 

The Veteran underwent an audiology consultation in January 2008.  The examiner diagnosed the Veteran with sensioneural hearing loss and related that the Veteran was exposed to hazardous noise from tanks and artillery, with greater exposure to the left ear.  The examiner opined that the Veteran's hearing loss was consistent with that induced by noise. 

The Veteran underwent a VA examination in October 2008.  The examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The Veteran reported in-service exposure as a tank crewman, and denied any significant occupational or recreational exposure (the Veteran worked in appliance repair).  He opined that the Veteran's hearing loss was not related to his active service, as normal thresholds were reported upon induction in 1968 and separation in 1969, there was no history of combat noise exposure, and no chronicity or continuity of care in the almost 40 years following separation from service.  In an October 2008 addendum, examiner noted that the same configuration of hearing-induced hearing loss is also consistent with other etiology. 

The Veteran underwent another VA examination in June 2015 audiological opinion related that the Veteran's hearing loss was less likely as not related to his active service, as there was no documentation of an acoustic injury which would result in hearing loss.  The examiner added that the Veteran's service treatment records (STRs) showed no complaints of hearing loss or ear problems, and there was normal hearing at the June 1969 separation examination. 

A February 2016 VA examiner opined that the Veteran's right ear hearing loss was related to his service, and left ear hearing loss was not related to his active service, as his hearing was normal on discharge.  The examiner noted that there was "some mild decrement" in the Veteran's left ear shown on the February 1967 enlistment physical.  The examiner related that there was a change relative to the baseline from his enlistment to his separation physical audiogram in the right ear only, and that, therefore, the Veteran's right hearing loss was related to in-service hazardous noise exposure.  There was no such change for the left ear, and the examiner opined that the left ear was not related to the Veteran's in-service noise exposure.  

In his hearing testimony and in lay statements, the Veteran related that he was exposed to the noise resulting from artillery, guns, tanks, trucks, mechanical noises, weaponry fire, and explosions while he was in active service.  He stated that his hearing problems started while he was in active service.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A (d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of left ear hearing loss as well as his continuous manifestations of hearing loss since service because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds the Veteran's statements credible.  They are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's left ear hearing loss symptomatology, and the Board finds them both assertive and persuasive.

The Board also finds that those lay statements are sufficient to establish continuity of symptomatology of left ear hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014). 

In this regard, while the VA opinions of record are not favorable as to the Veteran's left ear's connection to his service, none of the examiners addressed the assertions of continuity of symptomatology of the Veteran's hearing loss, stating instead that the Veteran's disability began well after discharge from service.  Despite clearly stating that, by far, the Veteran's largest dose of unprotected noise exposure was during active service, and that his right ear was related to his service, none of the VA examiner appeared to attribute the Veteran's left hearing loss to factors other than military hazardous noise exposure, and none provided any etiology for his left ear hearing loss.  Given the failure to consider the Veteran's lay statements of continuity of symptoms since service, the VA opinions are inadequate, and have limited probative value. 

In light of the credible lay evidence of left ear hearing loss in service, continuity of symptoms since service, evidence linking the disability to noise exposure, and resolving any doubt in the Veteran's favor, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

PTSD

The Veteran claims service connection for an acquired psychiatric disability related to his active military service.  He specifically asserts that he has PTSD stemming from being in constant fear for his life.    

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).
 
The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309 (a).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2016).

The evidence does not show that the Veteran engaged in combat with the enemy or that his claimed stressor is combat-related.  The Board also notes that the 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  However, that part of the regulation is inapplicable to this case, as the Veteran has not claimed that his stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3) (2016).  Furthermore, the evidence does not show that the Veteran has claimed to have been the victim of a personal assault.  Therefore, the Board finds that the provisions relating to service connection for PTSD based on personal assault are not applicable. 

Where a determination is made that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a Veteran's testimony or statements as to the occurrence of the claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs do not show a diagnosis of, or treatment for, any mental health issues.  The Veteran marked "yes" to "depression or excessive worry" on his February 1967 service entrance examination.  The examiner elaborated that the Veteran "worrie[d] about his family."  The Veteran's STRs do not show a diagnosis of, or treatment for, PTSD, or any other mental health issues or psychiatric disabilities.  In the June 1969 separation examination, the Veteran did not note any psychological problems or issues.

Private treatment records from February 2006 show a diagnosis of PTSD stemming from "German war experiences."  There were no details noted in the records as to the asserted experiences, and it is unclear what criteria the doctor used to diagnose the Veteran.

The Veteran's private medical records show a diagnosis of PTSD.  The Veteran's VA treatment records from February 2007 to May 2010 show repeated negative screens for PTSD.  The Veteran was never diagnosed with PTSD at VA. 

Another February 2006 and a June 2006 assessment related that the Veteran had severe environmental stressors, including PTSD, the stress of having to take care of a total-care patient at home (the Veteran's spouse has Alzheimer's and is completely disabled and dependent on the Veteran for care), and the feeling that public agencies were not supporting him.

The Veteran underwent a VA examination in November 2008.  The examiner deferred a diagnosis "until psychological testing."

Another November 2008 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, and that the only symptom that the Veteran exhibited were nightmares.  The examiner opined that the Veteran experienced a mood disorder due to a 2004 cerebrovascular accident (CVA) with depressive features.  The examiner reported that the Veteran functioned well until 2004, when he experienced a stroke and was forced to retire due to the effects of the stroke.  The examiner also noted that the Veteran's private physician diagnosed him with PTSD due to stress secondary to smelling gun smoke on an Army tank, and that the Veteran witnessed his brother's body pulled out of water after he separated from active service.  The examiner opined that the Veteran's mood disturbance was not caused by any military trauma, and that the Veteran's diagnosis is based on self-reported PTSD measures which are known to produce false positives.  

A January 2015 VA examiner's note stated that the Veteran has had no treatment for, or diagnosis of, any psychiatric disabilities or mental health issues.  
The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had a diagnosis of PTSD that conformed to the DSM-V criteria, and that the Veteran also experienced stroke residuals and migraine headaches.  The examiner noted that the Veteran's reported issues with memory, attention, and concentration stated after his 2004 CVA.  The Veteran related that he was remarried (after his first wife passed away), that he had a good relationship with family and friends, and that he had positive work relationships during his 28 years of employment.  The examiner stated that the Veteran did not meet the diagnostic criteria for schizophrenia.  The examiner related that the Veteran's PTSD was due to his witnessing an accidental death in active service.  (The Board here notes that the examiner based this opinion on the Veteran's report of an in-service stressor, and not on any documentation independently verifying said stressor.)

Social Security Administration (SSA) records show that the Veteran receives disability for disorders of the nervous system and anxiety-related disorders (which the SSA diagnosed as PTSD).  The Veteran told the SSA examiner that he was never injured in active service, but was "exposed to several incidents in which people have been injured."  The Veteran also reported that he felt guilty that he was never in combat himself.

Medical records show that the Veteran experienced a CVA/stroke in 2004.  Residuals of the stroke affected the Veteran's left side of the body and made it difficult for him to perform his job, causing him to retire.  

In a February 2006 statement, the Veteran asserted that a friend of his by the name of McD. was killed in non-action while they were stationed in Germany.  

A reply from the Center for Unit Records Research dated in March 2007 noted that the Veteran's claimed stressor could not be verified, and that no information regarding the death of someone named McD. could be found.

The Veteran submitted a casualty report showing that a service member named McCl. died in Vietnam from wound received in combat operations.  It is unclear how the Veteran asserts that this individual connects to the Veteran's claim.  The Board notes that this evidence is not relevant to the appeal before it. 

In August 2013, the Veteran testified before the Board, reasserting that he witnessed a fellow serviceman (D. D.) falling off a tank and be run over by that tank.

Another information verification request was sent out in June 2015 to verify the Veteran's claimed stressor.  In July 2015, the Joint Service Records Research Center (JSRRC) responded that searches of the US Army historical records and the National Archives and Records Administration yielded no results pertaining to the 2nd Battalion, 33rd Armored Division, Germany for the year 1968.  There was also no information regarding the death of a W. D. or D. D.  The JSRRC recommended that VA get morning reports from and the National Personnel Records Center (NPRC) in St. Louis, Missouri.   

Another stressor verification request was sent out in August 2015 - in it, VA requested morning reports from the NPRC.  A February 2010 response stated that there were no records located pertaining to the death of a soldier in the latter part of 1968, and there were no records pertaining to the death of a W. D., D. D., or McD in the 2nd Battalion 33rd Armored Regiment 3rd Armored Division from October to December 1968.  

In February 2016, VA issued a formal finding of lack of information required to corroborate the Veteran's claimed stressors regarding PTSD due to the death of W. D., D.D., or last name McD. with Company C 2nd Battalion 33rd Armored Regiment 3rd Armored Division from October to December 1968.    The US Army Crime Records Center exceeded its 40 year retention policy, and no longer had any records from 1968.  VA opined that no further action can be taken to attempt to verify the Veteran's alleged PTSD stressors.  

In sum, the only available evidence of the claimed stressor incident is the testimony from the Veteran himself.  Regardless of the credibility of that statement, it is not sufficient to legally establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  To establish the occurrence of the alleged stressor that is not related to combat or a personal assault of the Veteran or fear of a hostile military or terrorist act, the record must contain service records or other corroborative evidence substantiating or verifying the Veteran's testimony or statements.  No such evidence exists in this case.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Although the claims file includes a diagnosis of PTSD, a diagnosis alone does not constitute sufficient evidence for the grant of service connection.  No verified stressor exists.  Thus, service connection for PTSD is not warranted.

In conclusion, after a review of the competent evidence, and a number of statements by the Veteran, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for PTSD and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for PTSD is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


